Exhibit 3.1 RAIT FINANCIAL TRUST (a Maryland Real Estate Investment Trust) AMENDED AND RESTATED BYLAWS As Amended and Restated as of November 16, 2016 Table of Contents Page Article I. Name 1 Section 101 Name 1 Section 102 State of Formation 1 Article II. Resident Agent and Principal Offices 1 Section 201 Resident Agent 1 Section 202 Offices 1 Article III. Meetings of Shareholders 1 Section 301 Place of Meetings 1 Section 302 Annual Meetings 1 Section 303 Notice of Meetings 2 Section 304 Organization and Conduct of the Shareholders' Meeting 2 Section 305 Introduction of Business at a Meeting of Shareholders 3 Section 306 Special Meeting 10 Section 307 Quorum 14 Section 308 Voting 14 Section 309 Vote by Ballot 14 Section 310 Proxy Voting 15 Section 311 Unpaid Shares 15 Section 312 Action by Less Than Unanimous Consent 15 Section 313 Voting List 16 Section 314 Postponement and Cancellation of Meetings 16 Section 315 Cumulative Voting 16 Section 316 Inspectors of Election 16 Article IV Trustees and Board Meetings 17 Section 401 Management by Board 17 Section 402 Number of Trustees; Board Independence 17 Section 403 Qualifications of Trustees 17 Section 404 Nominations of Trustees 17 Section 405 Election and Term of Trustees 22 Section 406 Vacancies 24 Section 407 Removal of Trustees 24 Section 408 Resignations 24 Section 409 Compensation of Trustees 24 Section 410 Place of Board Meetings 24 Section 411 Regular Meetings 24 Section 412 Special Meetings 25 Section 413 Notice of Meetings 25 Section 414 Quorum 25 Section 415 Informal Action by Board Without Meeting 25 i Page Section 416 Executive Committee 25 Section 417 Other Committees 25 Section 418 Presence at Meetings 26 Article V. Officers, Agents and Employees 26 Section 501 Board Appointed Officers 26 Section 502 Other Officers, Agents or Employees 26 Section 503 Salaries 26 Section 504 Removal of Officers, Agents or Employees 26 Section 505 Chairman of the Board and President; Powers and Duties 27 Section 506 Vice President; Powers and Duties 27 Section 507 Secretary's Powers and Duties 27 Section 508 Chief Financial Officer; Powers and Duties 27 Section 509 Delegation of Officers' Duties 28 Article VI. Indemnification of Trustees, Officers and Other Persons 28 Section 601 Indemnification 28 Section 602 Indemnification for Proceedings by or in the Right of the Trust 29 Section 603 Indemnification for Expenses of Successful Party 29 Section 604 Indemnification of Others 29 Section 605 Right to Advancement 29 Section 606 Limitations on Indemnification 30 Section 607 Procedure for Indemnification; Determination 31 Section 608 Procedures For The Determination of Whether Standards Have Been Satisfied 33 Section 609 Non-Exclusivity of Rights 33 Section 610 Continuation of Rights 34 Section 611 Contract Rights 34 Section 612 Subrogation 34 Section 613 No Duplication of Payments 34 Section 614 Insurance and Funding 34 Section 615 Severability 35 Section 616 No Imputation 35 Section 617 Reliance 35 Section 618 Notices 35 Section 619 Certain Definitions 35 Section 620 Intent of Article 37 Section 621 Reliance on Certain Information 37 Article VII. Financial Reports to Shareholders 38 Section 701 Annual and Quarterly Reports 38 Section 702 Optional Financial Reports 38 ii Page Article VIII. Liability of Trustees and Relation of Officers to Trust 38 Section 801 Fiduciary Relationship 38 Section 802 Liability of Trustees to the Trust 38 article iX. Records of The Trust 38 Section 901 Proceedings of Shareholders and Trustees 38 Section 902 Shareholders' Right to Examine Records of Trust 38 Article X. Shares of Beneficial Interest 39 Section 1001 Share Certificates 39 Section 1002 Contents of Share Certificates 39 Section 1003 Signatures on Share Certificates 39 Section 1004 Lost or Destroyed Certificates 39 Section 1005 Transfer of Shares 39 Section 1006 Agreements Restricting Transfer of Shares 40 Section 1007 Registered Shareholders 40 Section 1008 Determination of Shareholders of Record 40 Section 1009 Control Share Acquisition Statue Not Applicable to Trust 40 Article XI. Dividends and Other Distributions to Shareholders 40 Section 1101 Dividends 40 Section 1102 Distribution of Shares of the Trust 40 Section 1103 Reserves 41 Article XII Miscellaneous 41 Section 1201 Fiscal Year 41 Section 1202 Signing Checks 41 Section 1203 Designation of Presiding and Recording Officers 41 Section 1204 Written Notice of Meetings 41 Section 1205 Waiver of Notice 41 Section 1206 Text of Proposed Resolution in Written Notice 41 Section 1207 Interpretation of Bylaws 42 Section 1208 Headings; Pronouns 42 Article XIII. Amendments 42 Section 1301 Amendment by the Board 42 Section 1302 Recording Amendments and Alterations 42 Article XIV. Adoption of Bylaws Record or Amendment 42 Section 1401 Adoption of Bylaws 42 Section 1402 Amendments to Bylaws 42 iii AMENDED AND RESTATED BYLAWS OF RAIT FINANCIAL TRUST (a Maryland Real Estate Investment Trust) As Amended and Restated as of November 16, 2016 ARTICLE I.NAME.
